Citation Nr: 0007098	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the RO.


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Because the claim is well grounded, VA has a duty to assist 
the veteran in developing the facts pertinent to the claim.  
Id.

To date, the veteran's service-connected right wrist disorder 
has been evaluated under diagnostic codes pertaining to 
musculoskeletal disability.  (An April 1996 statement of the 
case (SOC) shows, for example, that the RO has considered the 
veteran's claim under 38 C.F.R. § 4.71a, Diagnostic Codes 
5211, 5214, and 5215.)  However, there is evidence in the 
record which strongly suggests that the veteran has developed 
carpal tunnel syndrome, or symptoms which are similar to 
those caused by carpal tunnel syndrome, as a result of the 
service-connected disorder.  When the veteran was examined by 
VA in April 1997, for instance, the diagnostic assessment was 
that he had residuals of a fracture of the right wrist, with 
decreased range of motion, and carpal tunnel syndrome 
secondary to that condition.  When he was re-examined by VA 
in July 1999, it was concluded that he did not meet the 
criteria for carpal tunnel syndrome per se.  Nevertheless, 
the examiner indicated that the veteran had carpal-tunnel-
type symptoms, and stated, "the majority of [the veteran's] 
now expressed disability about the right wrist and hand does 
stem from the osteoarthritis secondary to his old 
fractures."  The diagnostic assessment was "[h]ealed 
fracture with osteoarthritis changes in the wrist, reduced 
motion, weakened grip, [and] minor sensory change . . . ."

In light of the medical evidence indicating that the 
veteran's disability is manifested by symptoms akin to carpal 
tunnel syndrome, including weakness of grip and sensory 
change, it is the Board's conclusion that 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, must be considered in assessing his 
claim for increased rating.  See 38 C.F.R. § 4.20 (1999).  
Because the RO has not heretofore considered that diagnostic 
code, and because the VA examinations of record do not 
contain information sufficient to a proper evaluation under 
that code, a remand is required.  38 C.F.R. §§ 3.327, 19.9 
(1999).

A remand is also required so that efforts can be made to 
obtain additional evidence pertinent to the veteran's appeal.  
Although the veteran has reported being treated by a Dr. 
Goodrich prior to July 1994, and by Drs. Fleming and Sykes 
subsequent to June 1996, the records of this treatment are 
not in the file.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right wrist 
disorder that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to obtain the records from Drs. 
Goodrich, Fleming, and Sykes, and should 
also ensure that all relevant records of 
VA treatment have been obtained for 
review.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for orthopedic and neurologic 
examinations.  The examiner(s) should 
review the claims folder and provide a 
full description of any and all current 
manifestations of disability occasioned 
by the service-connected fracture of the 
veteran's right wrist.

	The orthopedic examiner should perform 
range of motion studies on the wrist, 
and should specifically indicate whether 
there is malunion (versus nonunion) of 
the styloid process of the ulna; whether 
there is bad alignment of the ulna; and 
whether there is any evidence of 
malunion or nonunion of the radius.

	The neurologic examiner should fully 
describe any noted neurological deficits 
associated with the right wrist 
fracture, and should indicate whether 
the hand is inclined to the ulnar side; 
whether the index and middle fingers are 
extended more than normal; whether there 
is atrophy of the muscles of the thenar 
eminences and, if so, whether the 
atrophy is mild, moderate, or severe; 
whether the thumb is in the plane of the 
hand (ape hand); whether pronation is 
incomplete or defective; whether flexion 
of the index and/or middle finger is 
feeble or absent; whether the veteran 
can make a fist; whether the veteran can 
flex the distal phalanx of his thumb; 
whether there is defective opposition 
and/or abduction of the thumb at right 
angles to the palm; whether flexion of 
the wrist is weakened; and whether there 
is evidence of pain with trophic 
disturbances.  In addition, given the 
medical evidence of record which 
indicates that the veteran has carpal 
tunnel syndrome, or carpal tunnel 
syndrome-like symptoms, attributable to 
the service-connected fracture of the 
right wrist, the neurologic examiner 
should provide an opinion as to whether 
the veteran's overall right wrist 
impairment, including any associated 
limitation of motion, weakness of grip, 
and sensory change, is best equated with 
(1) incomplete, mild, (2) incomplete, 
moderate, (3) incomplete, severe, or (4) 
complete paralysis of the median nerve.

	3.  The RO should thereafter take 
adjudicatory action on the claim for 
increased rating.  In so doing, the RO 
should consider and apply the diagnostic 
criteria set forth in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The RO 
should also give consideration to the 
assignment of separation evaluations for 
non-overlapping symptomatology, as 
appropriate.  See, e.g., 38 C.F.R. 
§ 4.14 (1999); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  If the benefit 
sought is denied a supplemental SOC 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of, and citation to, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


